Name: Council Regulation (EEC) No 1887/90 of 29 June 1990 amending, for the third time, Regulation (EEC) No 4047/89 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1990 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities5 . 7 . 90 No L 172/1 I (Acts whose publicati on is obligatory) COUNCIL REGULATION (EEC) No 1887/90 of 29 June 1990 amending , for the third time, Regulation (EEC) No 4047/89 fixing, for certain fish stocks and groups of fish stocks , the total allowable catches for 1990 and certain conditions under which they may be fished present, it is appropriate to amend the provisions intended to allow all the Member States concerned to fish from this stock in an orderly fashion, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the. Treaty establishing the European Economic... Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal , and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, under the terms of Article 3 of Regulation (EEC) No 170/83, it is for the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available for the Community and the specific conditions under which these catches must be taken ; Whereas Regulation (EEC) No 4047/89 (2), as amended by Regulation (EEC) No 1 874/90 (3), fixes, for certain fish stocks and groups of fish stocks, the TACs for 1990 and certain conditions under which they may be fished ; Whereas, taking into account the seasonal nature of some fishing for horse mackerel and of catches made up to the Article 1 In the Annex to Regulation (EEC) No 4047/89, footnote 58 shall be replaced by the following : 'Of which a maximum of 65 % may be fished before 1 September 1990 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1990 . For the Council The President M. SMITH (') OJ No L 24, 27 . 1 . 1983, p . 1 . ( 2) OJ No L 389, 30 . 12. 1989, p . 1 . ' OJ No L 171 , 4 . 7 . 1990, p . 1 .